DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020, 08/24/2020, 11/24/2020, 05/17/2021, 07/22/2021, 10/27/2021, 11/19/2021, 12/10/2021, 12/21/2021 and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Regarding Figure 1B, reference characters “14” and “15” are not defined in the provided specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17-18, 25 and 33 are objected to because of the following informalities:
Regarding Claim 17, lines 9 and 11 recite the limitation “the indicator”. For grammatical correctness and clarity, “the indicator” should be amended to be “the audible and/or tactile indicator”, as is recited in Claim 17 lines 7 and 13. 

Regarding Claim 18, line 2 recites the limitation “the indicator” twice. For grammatical correctness and clarity, both instances of “the indicator” should be amended to be “the audible and/or tactile indicator” for consistency with the previously recited claim language. 

Regarding Claim 25, line 1 recites the limitation “the cut-out” should be amended to be “the at least one cut-out” for consistency with the previously recited claim language.

Regarding Claim 33, lines 5 and 8 recite the limitation “the indicator”. For grammatical correctness and clarity, “the indicator” should be amended to be “the audible and/or tactile indicator”, as is recited in Claim 33 lines 3 and 10. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 line 5, “a drive spring pre-loaded between the housing and the plunger” is unclear, as the specification page 15 lines 25-27, and the Figures 1A-1B indicate the drive spring (30) is pre-loaded between the rear case (11.2) and the plunger (40). The housing (11) encloses the entirety of the device, including the front case (11.1) of the housing, which the drive spring (30) is not located in. For the purposes of examination, the examiner is interpreting “a drive spring pre-loaded between the housing and the plunger” to be “a drive spring pre-loaded between a rear case of the housing and the plunger”.  
Claims 18-32 are rejected by virtue of depending upon a rejected claim.

Claim 33 line 6, “the plunger” is indefinite, as it is unclear whether “the plunger” refers to (1) the “the assembly comprising: a plunger adapted to deliver medicament from the drug delivery device” of Claim 33 lines 1-2, or, (2) the “a plunger of the drug delivery device” of Claim 33 lines 5-6. For the purposes of examination, the examiner is interpreting “the plunger” to be “the plunger of the drug delivery device” as recited in Claim 33 lines 5-6.

Claim 34 line 2, “the plunger” is indefinite, as it is unclear whether “the plunger” refers to (1) the “the assembly comprising: a plunger adapted to deliver medicament from the drug delivery device” of Claim 33 lines 1-2, or, (2) the “a plunger of the drug delivery device” of Claim 33 lines 5-6. For the purposes of examination, the examiner is interpreting “the plunger” to be “the plunger of the drug delivery device” as recited in Claim 33 lines 5-6.

Claim 35 line 2, “the plunger” is indefinite, as it is unclear whether “the plunger” refers to (1) the “the assembly comprising: a plunger adapted to deliver medicament from the drug delivery device” of Claim 33 lines 1-2, or, (2) the “a plunger of the drug delivery device” of Claim 33 lines 5-6. For the purposes of examination, the examiner is interpreting “the plunger” to be “the plunger of the drug delivery device” as recited in Claim 33 lines 5-6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 27 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavi et al., (US 2005/0027255).
Regarding Claim 17, Lavi teaches a drug delivery device (Fig. 3, (10)) comprising: 
a housing (Fig. 3, (100)) adapted to receive a container (Fig. 3, (500)) with a piston (Fig. 3, annotated, (300*)); 
a plunger (Fig. 3, (300)) slidably disposed in the housing (100) and adapted to drive the piston (annotated (300*)) for delivering a medicament (Fig. 3, (530)); 

    PNG
    media_image1.png
    692
    392
    media_image1.png
    Greyscale

a drive spring (Fig. 3, (400)) pre-loaded between a rear case/rear end of the housing (Fig. 3, annotated, (100*)) and the plunger (300) so as to urge the plunger (300) in a distal direction;  
an audible and/or tactile indicator (Fig. 3, (131)) configured to provide an indication to a user at or near an end of delivery of the medicament ([0111] generating both an audible and tactile indication to a user at the end of drug delivery); and 
a trigger mechanism (Fig. 3, (200, 104)) arranged between the indicator (131) and the plunger (as seen in annotated Fig. 3, wherein (200) is arranged between (131) and (300)), wherein the trigger mechanism (200) is configured to support the indicator (131) in an initial state of the drug delivery device (10) and during delivery of the medicament (530), and 
couple with the plunger (seen in Fig. 24, wherein trigger mechanism portion (104) couples with the plunger (300)) to activate the audible and/or tactile indicator (131) at or near the end of delivery of the medicament ([0111] wherein triggering the device results in generating both an audible and tactile indication to a user at the end of drug delivery). 

Regarding Claim 27, Lavi teaches the drug delivery device according to claim 17, wherein a needle sleeve is telescopically coupled to the housing (wherein (200) is telescopically coupled to (100)) and has an inner surface with at least one radially inwardly protruding guide rail (Fig. 25, (223)) extending in parallel to a longitudinal axis (wherein (223) extends parallel to the longitudinal axis). 

Regarding Claim 30, Lavi teaches the drug delivery device according to claim 27, wherein the guide rail (223) is formed as a protruding elongated rib (as seen in Fig. 25, where (223) is an elongated rib and extends parallel to the longitudinal axis) in parallel to the longitudinal axis.  

Regarding Claim 31, Lavi teaches the drug delivery device according to claim 17, comprising the container (500), wherein the container is prefilled with a drug ([0123] wherein the barrel of the syringe is filled with a drug (530)).  

Regarding Claim 32, Lavi teaches the drug delivery device according to claim 17, wherein the drug delivery device (10) is an auto-injector or a pen-injector (wherein (10) is a pen-injector) or a syringe (wherein (10) includes a syringe (500)).

Allowable Subject Matter
Claims 18-26 and 28-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 18, Lavi teaches the drug delivery device according to claim 17, but doesn’t explicitly teach, alone or in combination with other prior art, wherein upon activation of the indicator, the indicator disengages from support by the trigger mechanism. 
Regarding Claim 19, Lavi teaches the drug delivery device according to claim 17, but doesn’t explicitly teach, alone or in combination with other prior art, wherein the trigger mechanism comprises at least one structure resiliently abutting the plunger. 
Claims 20-25 depend upon Claim 19, therefore are also potentially allowable.
Regarding Claim 26, Lavi teaches drug delivery device according to claim 17, and while  Lavi teaches the trigger mechanism comprises two adjacent structures (both (223) and (104)), but doesn’t explicitly teach, alone or in combination with other prior art, wherein the plunger comprises two correspondingly adjacent cut-outs adapted to receive the two adjacent structures.
Regarding Claim 28, Lavi teaches drug delivery device according to claim 27, but doesn’t explicitly teach, alone or in combination with other prior art, wherein the plunger comprises at least one radially outwardly protruding guide pin configured to engage the at least one radially inwardly protruding guide rail.
Claim 29 depends upon Claim 28, therefore is potentially allowable.

Claims 33-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 33, Lavi teaches an assembly for a drug delivery device (Fig. 3, (10)), the assembly comprising: 
a plunger (Fig. 3, (300)) adapted to deliver medicament (Fig. 3, (530)) from the drug delivery device (10); 
an audible and/or tactile indicator (Fig. 3, (131)) configured to provide an indication to a user at or near an end of delivery of the medicament ([0111] generating both an audible and tactile indication to a user at the end of drug delivery) from the drug delivery device (10); and 
a trigger mechanism (Fig. 3, (200, 104)) configured to be arranged between the indicator (131) and a plunger (as seen in annotated Fig. 3, wherein (200) is arranged between (131) and (300)) of the drug delivery device; 
wherein the trigger mechanism (200) is configured to support the indicator (131) in an initial state of the assembly and during delivery of the medicament (530),
and couple with the plunger (seen in Fig. 24, wherein trigger mechanism portion (104) couples with the plunger (300)) to activate the audible and/or tactile indicator (131) at or near the end of delivery of the medicament ([0111] wherein triggering the device results in generating both an audible and tactile indication to a user at the end of drug delivery). 
Lavi doesn’t explicitly teach, alone or in combination with other prior art, the trigger mechanism comprising a resilient structure abutting the plunger. 
Claim 34-36 depends upon Claim 33, therefore is potentially allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783